Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (USPN 207/0301871).

With regard to claim 1,
Li discloses an organic light emitting device comprising: a plurality of functional layers (106-116) including an emissive layer comprising a blue phosphorescent emitter (see, e.g., paragraph 162); an electron transport layer; and a hole blocking layer between the emissive layer and the electron transport layer, wherein a functional layer comprises a palladium complex represented by Formula I or Formula II (see, e.g., paragraphs 159,161). It has been held that, when the prior art discloses a claimed composition, properties therein are presumed to be inherent.

With regard to claim 2, 
Li discloses the organic light emitting device of claim 1, wherein one or more of Arl, Ar2, Ar3, Ar4, and Ar5 is independently a substituted or unsubstituted phenyl, pyridinyl, diazinyl, triazinyl, pyrazolyl, triazolyl, methyl-imidazolyl, furanyl, or thiophenyl group (see, e.g.,  paragraphs 159,161).  

With regard to claim 3,
Li discloses the organic light emitting device of claim 1, wherein the palladium complex comprises at least one of Pd303 (palladium (II) 2-(3-(3-(pyridin-2- yl)phenoxy)phenyl)pyridine), Pd303-dtb (palladium (II) 2-(3-(3-(pyridin-2- yl)phenoxy)phenyl)-t-butylpyridine), Pd303-tbu (palladium (II) 2-(3-(3-(t-butylpyridin-2- yl)phenoxy)phenyl)-t-butylpyridine), and PdON3 (palladium (II) 2-(3-(3-(pyridin-2- yl)phenoxy)carbazolyl)pyridine) (see, e.g., paragraphs 159,161).  

With regard to claim 4,
Li discloses the organic light emitting device of claim 1, wherein the hole blocking layer comprises a neat film of the palladium complex (see figures).  

With regard to claims 5-8,
Li discloses the organic light emitting device of claim 1, wherein the hole blocking layer comprises a doped film comprising the palladium complex and a host material where the concentration of the palladium complex is 10% (see, e.g.,  paragraph 169).  

With regard to claims 9-11,
Li discloses the organic light emitting device of claim 5, wherein the host material comprises a carbazole-based host having one to three carbazole skeletons (see paragraph 163 -  mCBP (3,3-di(9H-carbazol-9-yl) biphenyl)).  


With regard to claim 12,
Li discloses the organic light emitting device of claim 1, wherein the blue phosphorescent emitter comprises platinum (II) 9-(pyridin-2-yl)-2-(9-(pyridin-2-yl)-9H-carbazol-2-yloxy)-9H- carbazole (see paragraph 161).  

With regard to claim 13,
Li discloses the organic light emitting device of claim 1, wherein the emissive layer comprises two or more doped films comprising the blue phosphorescent emitter, each doped film having a different concentration of the blue phosphorescent emitter (see paragraph 5).  

With regard to claim 14,
Li discloses the organic light emitting device of claim 13, wherein the emissive layer comprises a first doped film comprising the blue phosphorescent emitter and a second doped film comprising the blue phosphorescent emitter (see paragraph 5).  

With regard to claim 15,
Li discloses the organic light emitting device of claim 14, wherein a concentration of the blue phosphorescent emitter in the first doped film is in a range of 15 wt% to 25 wt% and a concentration of the blue phosphorescent emitter in the second doped film is in a range of 5 wt% to 15 wt% (See, e.g.,  paragraph 225).  

With regard to claim  16,
Li discloses the organic light emitting device of claim 14, wherein the emissive layer further comprises a third doped film comprising the blue phosphorescent emitter (see paragraph 5).  

With regard to claim 17,
Li discloses the organic light emitting device of claim 16, wherein a concentration of the blue phosphorescent emitter in the third doped film is in a range of 5 wt% to 10 wt%  (see paragraph 208).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2021/0292351.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879